Exhibit 10.4

 

FIRST AMENDMENT
TO SHAREHOLDER IRREVOCABLE UNDERTAKING

 

This FIRST AMENDMENT TO SHAREHOLDER IRREVOCABLE UNDERTAKING (this “Amendment”)
is effective as of December 14, 2005, by and between Lawson Software, Inc., a
Delaware corporation (“Lawson”) and the undersigned Shareholder (“Shareholder”)
of Intentia International AB (publ), a company organized under the laws of
Sweden, (“Intentia”).  All capitalized terms used but not defined in the
Amendment have the meaning assigned to them in the Shareholder Irrevocable
Undertaking (the “Shareholder Irrevocable Undertaking”), dated June 2, 2005, by
and among Lawson and Shareholder.

 

RECITALS

 

WHEREAS, Lawson and Shareholder have previously entered into the Shareholder
Irrevocable Undertaking which sets forth, among other matters, the terms and
conditions under which Shareholder will vote in favor of the proposed business
combination Intentia with Lawson;

 

WHEREAS, Intentia, Lawson, Lawson Holdings, Inc., a Delaware corporation and
Lawson Acquisition, Inc., a Delaware corporation, have entered into a
Transaction Agreement, dated June 2, 2005 (the “Transaction Agreement”) and a
first amendment to the Transaction Agreement, effective as of December 14, 2005
(the “Transaction Agreement Amendment”); and

 

WHEREAS, each of Lawson and Shareholder desires that certain terms of the
Shareholder Irrevocable Undertaking be amended, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein and in the Shareholder Irrevocable Undertaking, the
parties hereto agree as follows:

 

1.             All references in the Shareholder Irrevocable Undertaking and in
this Amendment shall be understood to refer to the Transaction Agreement as
amended by the Transaction Agreement Amendment or by any subsequent amendment to
the Transaction Agreement.

 

2.             Section 2 of the Shareholder Irrevocable Undertaking is amended
and restated in its entirety as follows:

 

“2.  Restriction on Transfer, Proxies and Non-Interference.       Except as
expressly contemplated by this Agreement, at all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the Expiration Date, Shareholder shall not, directly or indirectly,
(i) cause or permit the Transfer of any of the Shares to be effected, or
discuss, negotiate or make any offer regarding any Transfer of any of the
Shares, (ii) grant any proxies or powers of attorney with respect to any of the
Shares, deposit any of the Shares into a voting trust or enter into a voting
agreement or other similar commitment or arrangement with respect to any of the
Shares in contravention of the obligations of Shareholder under this Agreement,
(iii) request that Intentia register the Transfer of any certificate or
uncertificated interest representing any

 

--------------------------------------------------------------------------------


 

of the Shares, or (iv) take any action that would make any representation or
warranty of Shareholder contained herein untrue or incorrect, or have the effect
of preventing or disabling Shareholder from performing any of Shareholder’s
obligations under this Agreement.  Notwithstanding the foregoing or anything to
the contrary set forth in this Agreement, (A) Shareholder may sell Shares for
cash to the extent necessary to pay taxes incurred as a direct result of the
exercise of Intentia options or warrants, provided that such exercise occurs
after the termination of the restrictions described in Section 3(iii) below and
(B) in the event of the termination of the Transaction Agreement, Shareholder
may sell Shares at any time during the period commencing on the date of such
termination and ending on the Expiration Date in an aggregate amount (including
for these purposes any amounts sold pursuant to the immediately preceding clause
(A)) of up to 25% of the Shares.”

 

3.             Section 3 of the Shareholder Irrevocable Undertaking is amended
and restated in its entirety as follows:

 

“3.  Undertaking.  Shareholder hereby undertakes to (i) accept the Offer in
respect of the Shares, including all Warrants, and tender such Shares, including
all Warrants, within 15 business days from the date on which the acceptance
period under the Offer commences and not withdraw such acceptance once tendered;
(ii) vote against any proposal made in opposition to, or in competition with,
consummation of the Offer, including any Acquisition Proposal, at any meetings
of the shareholders of Intentia at which any such proposal is considered; and
(iii) not exercise any option, warrant or other right to acquire Shares held by
it, including, without limitation, the Warrants until the earlier to occur of
(A) the termination of the Offer by Lawson in accordance with the terms and
conditions set forth in the Press Announcement, or (B) termination of the
Transaction Agreement.”

 

4.             Shareholder hereby represents and warrants to Lawson that, since
June 2, 2005, it has not exercised any option, warrant or other right to acquire
Shares, including, without limitation, the Warrants.

 

5.             This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, USA, without regard to its principles of
conflicts of laws (except to the extent that applicable laws governing the
corporate organization of Intentia mandate the application of the laws of the
jurisdiction of organization of such party).  Each party irrevocably and
unconditionally consents and submits to the jurisdiction of the state and
federal courts located in the State of Delaware for purposes of any action, suit
or proceeding arising out of or relating to this Amendment.

 

6.             Except as expressly amended hereby, the parties to this Amendment
intend for the Shareholder Irrevocable Undertaking to remain in full force and
effect and to be legally bound by the Shareholder Irrevocable Undertaking as
amended by this Amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused this First
Amendment to Shareholder Irrevocable Undertaking to be executed by a duly
authorized officer, as of the date first written above.

 

 

 

 

LAWSON SOFTWARE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Bruce B. McPheeters

 

 

Title: Secretary

 

 

 

 

 

 

 

 

SHAREHOLDER:

 

 

 

 

 

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

Facsimile No.:

 

 

3

--------------------------------------------------------------------------------